DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to disclose or teach it obvious to provide the claimed combination of elements. Although screen devices are known having frame tracks, guide rails, screen, and decompression gaskets; the specific configuration, structural requirements, and arrangement claimed are not taught in the prior art. For example, although Komatsu (US 8,602,081) has a decompression element (26) that tensions the screen, it fails to have a second wall having a mirror image of the first wall and having tabs secured to the guide rail and frame track. De Frene (WO 2017/212346) teaches a decompression element having tabs that are securable to receptacles, but lacks the specific configuration and arrangement claimed and modification to have a mirror image would not allow the decompression element to operate as required by De Frene. Modification of the closest prior art would not have been obvious absent hindsight and/or the applicant’s teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634